DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 11/18/2021 in which claims 1 and 4-5 have been amended, claims 2 and 12-20 have been canceled, new claims 21-30 have been added and entered of record.
The specification has been amended on pages 2-3 of the Amendment to replace paragraphs [0023]-[0025], [0028], [0030]-[0031, and [0042]. Based on the amended specification, the objection to the specification is withdrawn.
Figures 2 and 3A-3E of the drawings have been amended and enclosed with the Amendment. Based on the amended drawing, the objection to the drawings is withdrawn.
Claims 1, 3-11, and 21-30 are pending for examination.

Allowable Subject Matter
Claims 1, 3-11, and 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:


Regarding independent claims 1 and 21, the prior art does not teach or suggest the claimed invention having “wherein the first and second solenoid contactors when closed, are electrically coupled to the first and second main contactors in series”, and a combination of other limitations thereof as recited in the claims.
Regarding independent claim 28, the prior art does not teach or suggest the claimed invention having “the first auxiliary contactor arranged parallel to the first main contactor, the second auxiliary contactor arranged parallel to the second main contactor”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-11, 22-27, and 29-30, the claims have been found allowable due to their dependencies to claims 1, 21, and 28 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836